Title: From George Washington to Colonel Daniel Brodhead, 21 April 1779
From: Washington, George
To: Brodhead, Daniel



Dear Sir,
Head Quarters Middle Brook April 21st 1779

I have duly received your two favours of the 16th and 21st of last month.
Since my last letter to you and upon a further consideration of the subject—I have relinquished the idea of attempting a cooperation between the troops at Fort Pitt and the bodies moving from other quarters against the six nations. The difficulty of providing supplies in time—the want of satisfactory information of the routes and nature of the country up the Allighany and between that and the Indian settlements—consequently the uncertainty of being able to cooperate to advantage; and the hazard which the smaller party might run for want of a cooperation are the principal reasons for declining it: The danger to which the frontier would be exposed, by drawing off the troops from their present position, from the incursions of the more Western tribes is an additional, though a less powerful motive. The post at Tuscarawas is therefore to be preserved; if after a full consideration of all circumstances, it is judged a post of importance and to be maintained without incurring too great risk; and the troops in general under your command are to be disposed in the manner best calculated to cover and protect the country on a defensive plan.
As it is my wish however, as soon as it may be in our power to chastise the Western savages, by an expedition into their country—you will employ the intermediate time in making preparation and forming magazines of provisions for the purpose. If the expedition against the six nations is successfully ended, a part of the troops, employed on this, will probably be sent in conjunction with those under you, to carry on another that way. You will endeavour to obtain in the meantime and transmit to me every kind of intelligence which will be necessary to assist our operations as precise full and authentic as possible: among other points, you will try to ascertain the most favourable season for an enterprise against Detroit—The frozen season, in the opinion of most is the only one in which any capital stroke can be given, as the enemy can then derive no benefit from their shipping, which must either be destroyed or fall into our hands. With great regard I am Dr Sir Your most Obedt servt
Go: Washington
 